DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the first locking device from claim 1
the at least one locking member from claim 5
the return member from claim 5
the tensioning screw from claim 7
the upper bearing cone from claim 18
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5, and 12 are objected to because of the following informalities:
Claim 1, line 15, recites “the clamping means” which should be changed to --the at least one clamping means-- to maintain consistent claim terminology.
Claim 5, line 9, recites “in its first position” which should be changed to --in the first position-- because the term “it” should not be used in claims because it can introduce ambiguity to exactly which structure is being referred to.
Claim 5, line 13, recites “of stem” which is grammatically incorrect and should be changed to --of the stem--.
Claim 12, line 1, recites “the clamping means” which should be changed to --the at least one clamping means-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 17, recites “a direction of rotation” which is indefinite because it is unclear what the difference is between the direction of rotation from line 17 and the direction of rotation from lines 13-14.  Should the limitation from line 17 be changed to --a second direction of rotation--?
Claim 3 recites the limitation "the rotational position" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, lines 3-9, recites “to allow for rotation of the stem about the steerer tube relative to the at least one locking device in a first direction of rotation into the rotational position of the stem relative to the at least one locking device predetermined by the limitation, but” which is indefinite because it is unclear exactly what the Applicant is trying to claim.  What does Applicant mean by “the limitation”?  Furthermore, what function is the Applicant trying to refer to?  The limitation as currently written does not clearly define the functions that the at least one locking device is capable of performing.
Claim 5 recites the limitation "the parts" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  What parts of the stem is the Applicant referring to?
Claim 15, lines 1-4, recites “the at least one first recess or the at least one first projection is formed or arranged such that the limitation, when being struck, defines a predetermined rotational position of the stem relative to the at least one locking device” which is indefinite because it is unclear exactly what the Applicant is trying to claim.  What does Applicant mean by “the limitation”?  When or how is the stem set being struck?  The Applicant removed the limitations directed to “being struck” in claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8-15, and 19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (CN 202541746 U; see provided machine translation).
Regarding claim 1, Guo discloses a stem set for a bicycle with a round steerer tube (12), wherein the stem set comprises:
a stem (14) with at least one releasable clamping clip (141) adapted to enclose the steerer tube, and at least one clamping means (22) for reversible and releasable clamping of the at least one clamping clip on the steerer tube;
wherein the at least one clamping clip is arranged such that, in a position in which the at least one clamping clip is clamped on the steerer tube by the at least one clamping means, rotation of the stem about the steerer tube is prevented and, in a released position, rotation of the stem about the steerer tube is not prevented;
wherein the at least one clamping means has a hand-grip section (the left end of 22 in Figure 1) for manual movement, wherein the movement of the hand-grip section in a first direction (clockwise in Figure 1 around the centerline of 12) or in a direction of rotation causes reversible clamping of the at least one clamping clip on the steerer tube by way of the clamping means;
wherein the movement of the hand-grip section in a second direction (counterclockwise in Figure 1 around the centerline of 12) or in a direction of rotation, causes reversible clamping release of the at least one clamping clip on the steerer tube, or is configured such that by way of the at least one clamping means, the at least one clamping clip is switchable from the clamped position to the released position or from the released position to the clamped position;
wherein the stem set has at least one locking device (30 or 50) which is fixedly connectable to the steerer tube;
wherein the at least one locking device prevents the stem from being pulled off the steerer tube by limiting the movement of the stem along the steerer tube (see Paragraph 0050 of the machine translation); and
wherein the at least one locking device has a first locking device (the fastener in 30 that is tightened or loosened) preventing pull-off which engages behind the stem, or the stem has at least one securing element which engages behind the first locking device in order to prevent pull-off.
Regarding claim 2, Guo discloses that the at least one locking device or the stem has at least one first projection (the projection that 146 is formed in as shown in Figure 2) or at least one first recess **[for limiting the rotation of the stem on the steerer tube relative to the at least one locking device, when the stem set is mounted on the steerer tube]**; and
wherein the at least one first projection or the at least one first recess in the released position of the at least one clamping clip limits the rotation of the stem about the steerer tube to an angle of rotation of less than 360° (when 22 is tightened, a clamping force is created on 14 to fixedly hold 14 onto 12 which is viewed as limiting the angle of rotation to be less than 360°).
Regarding claim 6, Guo discloses that, in the clamped position of the at least one clamping clip, the at least clamping means prevents rotation of the stem about the steerer tube up to a torque of 150 Nm being applied to the stem (as best understood, a rotational torque of 0.01 Nm (or any other similar miniscule rotation amount) would not be strong enough to overcome a clamping force created when 30 or 50 is maximally clamped onto the 12 thus meeting the claim limitation; there must be a certain amount of rotational torque that would not overcome the clamping force created by 30/50 when in the clamped position or 30/50 would not perform the function of being clamped onto 12) or wherein, in the clamped position of the at least one clamping clip, the stem is non-positively connected to the steerer tube, wherein the required torque for rotating the stem around the steerer tube is at least 150 Nm.
Regarding claim 8, Guo discloses that the at least one locking device is arranged on the steerer tube directly below the stem (50 is below 14).
Regarding claim 9, Guo discloses a bicycle (see the Abstract) with the round steerer tube having the stem set according to claim 1 mounted on the steerer tube.
Regarding claim 10, Guo discloses that the stem set according to claim 1, for use on a single one piece round steerer tube of the bicycle (see Figure 2).
Regarding claim 11, Guo discloses that the movement of the hand-grip section is accomplished by a human hand (22 is capable of being operated by a human hand) and without the use of tools.
Regarding claim 12, Guo discloses that the clamping means is one of a toggle clamp (22 is viewed as being a toggle clamp), a wing nut, a wing screw, a knurled screw and a tommy screw.
Regarding claim 13, Guo discloses that the at least one locking device is clamped to the steerer tube (30 clamps onto the steering tube by way of tightening of the fastener located in 30).
Regarding claim 14, Guo discloses that the at least one locking device is arranged on the steerer tube above the stem (30 is above 14) and is located between the stem and a first end (the top of 12) of the steerer tube, and wherein the first end is opposite a second end (the bottom of 12) closest to a blade of a fork (see Figure 7).
Regarding claim 15, Guo discloses that the at least one first recess or the at least one first projection is formed or arranged such that the limitation, when being struck, defines a predetermined rotational position of the stem relative to the at least one locking device (as best understood, the structure of Guo meets this claim limitation in light of the 112(b) rejection above).
Regarding claim 19, Guo discloses that the round steerer tube is a single one piece steerer tube (see Figure 2).
Allowable Subject Matter
Claims 3-5, 7, and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao (US 2006/0096408 A1) discloses a bicycle stem that attaches to a clamping structure, and wherein a position locating member is attached to a steer tube and fits into a hole formed in the clamping structure.
Chen (US 6,167,780 B1) discloses a bicycle device that is comprised of a stem that attaches to a steerer tube of the bicycle, the stem having at least one clamping clip that is engaged by at least one clamping means, and a clamp located between the stem and a steering bearing located around the steerer tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656